Citation Nr: 9908360	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  93-21 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether the indebtedness based upon the overpayment of 
additional Department of Veterans Affairs (VA) compensation 
benefits for dependents, in the amount of $1,031, was 
properly created.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The appellant had periods of active service from November 
1969 to February 1972, and from December 1973 to February 
1977.  

When this matter was last before the Board of Veterans' 
Appeals (the Board) in October 1995, it was remanded to the 
Department of Veterans Affairs (VA) Phoenix, Arizona Regional 
Office (RO) for additional development, to include the 
determination of whether the veteran desired a hearing before 
the Board.  In February 1997, the veteran was afforded a 
hearing before the undersigned member of the Board sitting at 
the RO.  

The Board notes that when this case was last before the 
Board, it was recommended that the Committee on Waivers and 
Compromises (the Committee) at the RO adjudicate the issue of 
waiver, if appropriate, and thereafter act in accordance with 
standard appellate procedure.  It was subsequently determined 
by the RO that the adjudication of the issue of waiver would 
not be appropriate until the debt validity issue was 
resolved.  Given that the statement of the Board was a 
recommendation and not a direction to act, the Board finds 
that it is appropriate to proceed with the appellate review 
of the validity issue at this time.  Stegall v. West, 11 Vet. 
App. 268 (1998).  The prior deferment of the issue of waiver 
is brought to the attention of the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran received additional compensation payments for 
a dependent spouse, Deborah, effective June 1, 1988, the 
first day of the month following the date acceptable evidence 
was received of the marriage to D.

2.  The veteran was divorced from D. in April 1989, but he 
did not notify VA of the divorce until November 1991.

3.  The veteran's dependent child I. was born on 
August [redacted], 1989, but he did not notify VA of the 
existence of the dependent child until November 1991.  


CONCLUSIONS OF LAW

1.  The payment of additional compensation benefits for a 
dependent spouse, D., was properly terminated effective April 
30, 1989.  38 U.S.C.A. §§ 5107, 5112(b)(2) (West 1991); 
38 C.F.R. § 3.501(d)(2) (1998).

2.  The payment of additional compensation benefits for an 
additional dependent child, I., was properly instituted 
effective in November 1991.  38 U.S.C.A. §§ 5107, 5110(a) and 
(n) (West 1991); 38 C.F.R. §§ 3.31, 3.401(b) (1998).

3.  The overpayment of compensation benefits in the amount of 
$1,031 was properly created.  38 U.S.C.A. §§ 5107, 5110, 
5112(b)(9)(10) (West 1991); 38 C.F.R. §§ 3.31, 
3.401(b) 3.500(b)(2) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The effective date of a reduction or discontinuance of 
compensation benefits by reason of divorce shall be the last 
day of the month in which the divorce occurred.  38 U.S.C.A. 
§ 5112(b)(2); 38 C.F.R. § 3.501(d)(2).  The effective date 
for the payment of additional compensation for a dependent 
spouse or child is the latest of the following dates: the 
date of the marriage, birth, or adoption, if evidence of the 
event is received within one year of the event; the date 
notice is received of the dependent's existence, if evidence 
is received within one year of VA's request for evidence; or 
the date of commencement of the veteran's award.  38 U.S.C.A. 
§ 5110(a) and (n); 38 C.F.R. § 3.401(b).

Disability compensation benefits were granted to the veteran 
in May 1979, effective March 19, 1979.  In June 1979, he 
reported that he was married to R., and had three children, 
D., D., and E.  His compensation benefits were increased to 
include additional payment for a dependent spouse and two 
dependent children, effective March 19, 1979; and were 
increased further to include additional payment for the third 
dependent child, E., effective April 11, 1979, the date of 
E's birth.  

In May 1980 and May 1981, the veteran was notified of 
adjustments of his disability compensation award, and that 
additional benefits were included in the award for his spouse 
and children.  He was also notified that any change in the 
number or status of his dependents must be reported promptly 
to the VA.  

On April 3, 1984, the RO received notice from the veteran 
that he was married to [redacted], and had four children, D., D., 
E., and M.  The notice included a birth certificate that 
certified that M. had been born on March [redacted], 1983.  The 
veteran's compensation benefits were increased to include 
additional payment for a fourth dependent child, M., 
effective May 1, 1984, the first day of the month following 
the date notice was received of M''s existence.

On November 10, 1987, the RO received notice from the veteran 
of his divorce from R. in January 1986, his marriage to D. in 
April 1986, and the birth of a child, G., on November [redacted], 
1986.  The notice from the veteran included photocopies of 
the divorce decree showing his divorce from R., the marriage 
license showing his marriage to D., and a birth certificate 
showing the birth of G.  The veteran's compensation benefits 
were reduced to reflect the termination of additional payment 
for R., effective February 1, 1986, and the payment of 
additional benefits for a fifth dependent child, G., 
effective December 1, 1986, the first day of the month 
following the date of G's birth.  The veteran was advised 
that the adjustment resulted in an overpayment that must be 
repaid [Note:  This was a prior overpayment and is not the 
subject of the current appeal].  He was also notified that 
any change in the number or status of his dependents must be 
reported promptly to the VA.  

In January 1988, the RO directed a letter to the veteran 
noting his divorce from R.  The letter indicated that the 
fact that she was no longer a dependent required an 
adjustment in the veteran's disability award to reflect a 
change in the number of dependents, and that the award was 
reduced effective February 1, 1986.  The letter requested 
that the veteran furnish a certified copy of his marriage 
certificate to D. and a certified copy of G's birth 
certificate, and notified the veteran that photo copies and 
notarized copies were not acceptable.  The RO received the 
requested documentation in May 1988.  In May 1988, the 
veteran was notified that his compensation benefits would be 
increased to include additional payment for a dependent 
spouse, D., effective June 1, 1988, the first day of the 
month following the date acceptable evidence was received of 
the marriage to D.  He was also notified that any change in 
the number or status of his dependents must be reported 
promptly to the VA.

In July 1991, the veteran was asked to submit the social 
security numbers of his spouse and his children.  In 
response, he reported his name and social security number, 
and the names of his six children, D., D., E., M., G., and I. 

In September 1991, the RO directed a letter to the veteran 
and noted that the veteran did not show his wife's name on 
the social security number solicitation that the veteran had 
recently submitted.  He was then asked to submit a 
Declaration of Status of Dependents and asked to be sure to 
show the complete date and method of termination of his 
marriage, if he was no longer married.  

In the November 1991 declaration that followed, the veteran 
reported that he had divorced D. in April 1989.  The veteran 
also reported that the additional dependent child not 
previously reported, I., had been born on August [redacted], 
1989.  In December 1991, the RO notified the veteran that action 
had been taken to terminate the additional payment of benefits 
for the veteran's dependent spouse, D., effective May 1, 
1989, and to provide for an additional increase for a sixth 
dependent child, I., effective in December 1, 1991.  The 
$1,031 overpayment at issue resulted from the retroactive 
termination of the spousal increase for the interim period.

The essence of the veteran's challenge to the validity of the 
creation of the overpayment at issue is that during the 
period in which the overpayment was made, specifically from 
April 1989 to December 1991, he participated in a Federal 
investigation into an international drug ring, and that he 
was under the protection of the United States Customs Service 
(USCS) during that time.  He claims that the investigation 
had already claimed the life of his brother and that he was 
concerned for his safety and the safety of his children.  He 
notes that he had to be relocated at times for his 
protection, and felt that it would not be prudent to contact 
anyone, including the VA, until the situation had resolved.  

In support of his claim, the veteran has submitted a copy of 
a Confidential Agreement between himself, the Arizona 
Attorney General's Office, and the USCS, dated in April 1990, 
pertaining to his participation in a drug trafficking 
investigation, and the resulting threat to his personal 
safety.  In the Agreement, it was noted that the veteran had 
declined government protection and represented that his own 
arrangements for relocation and protection would be effective 
in assuring his safety.  The Agreement also stated the 
veteran understood that he was not to use his association 
with the Attorney General's Office or the USCS to resolve 
personal matters.  

The veteran argues in the alternative that given the fact 
that he was divorced from D. in April 1989, and the fact that 
he had obtained an additional dependent child, I., in August 
1989, he should only be responsible for the overpayment that 
was made during the interim three month period between those 
two events.  

The veteran has presented written arguments and oral 
testimony in support of his challenge to the creation of the 
overpayment, including testimony at a travel Board hearing 
before the undersigned.  The Board has taken into 
consideration all of the evidence of record including the 
veteran's written and oral statements, and the arguments 
posed by the veteran's representative.  

With respect to the veteran's allegation that there was a 
Confidential Agreement between himself and the government, 
there is no indication that the VA was made a party to that 
agreement, nor did the agreement provide any basis to suggest 
that the veteran did not have to comply with any VA 
regulations.  

With respect to the veteran's claim that he feared for his 
safety during his participation in a Federal criminal 
investigation, the Board is unaware of any law or regulation 
that would obviate or postpone the necessity of providing 
notice to VA of the status of a dependent for the purpose of 
the payment or termination of additional compensation for a 
dependent spouse or child.  While 38 C.F.R. § 3.109(b) (1998) 
provides that certain time limits may be extended for good 
cause shown, that regulation pertains to those situations in 
which a claimant's application, including those noting the 
existence of a dependent, is found to be incomplete, and not 
as here, where the veteran had simply made no application 
and/or provided no indication of the status of the dependents 
in question.  

As noted above, the law and VA regulations are quite specific 
in regard to the effective dates for the payment and 
termination of additional compensation for dependents.  The 
evidence shows that the veteran divorced D. in April 1989, 
and he does not dispute that fact.  In accordance with the 
statute and regulations, therefore, the spousal increase was 
properly terminated effective April 30, 1989, the last day of 
the month in which the divorce occurred.  38 U.S.C.A. 
§ 5112(b)(2); 38 C.F.R. § 3.501(d)(2).  

The veteran claims that the amount of the overpayment should 
be reduced because the additional increase for a sixth 
dependent child, should have been effective in August 1989, 
the month in which that child was born.  This contention, 
however, is not supported by the controlling authority.  An 
increase in compensation benefits for a dependent spouse or 
child, in this case I., can only be effective with the date 
of the dependent child's birth if evidence of the event is 
received within one year of the event.  Although I. was born 
in August 1989, the veteran did not report the existence of 
his sixth dependent child until November 1991.  Because the 
report was received more than one year after the event, he is 
not entitled to an August 1989 effective date for the 
dependent child increase.  He did submit evidence of the 
existence of the dependent child within one year of the VA's 
request, and therefore the effective date of the increase is 
the date VA received notice of the dependent's existence, 
which is in November 1991.  The actual increase in monetary 
benefits occurred December 1, 1991, in accordance with 
38 C.F.R. § 3.31, which indicates that, regardless of the 
effective date, payment of monetary benefits may not be made 
prior to the first day of the calendar month following the 
month in which the award became effective.

In view of the circumstances discussed herein, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim and supports the conclusion that the RO 
properly adjusted the veteran's disability compensation for 
the period in question.  In reviewing the record, the Board 
is cognizant of the veteran's arguments that there were 
mitigating circumstances surrounding the period in which the 
overpayment was created, and that additional compensation for 
his sixth dependent child would have been made effective 
earlier but for his untimely notice to the VA.  
Unfortunately, while such arguments would be germane to the 
issue of waiver of recovery of the overpayment, these aspects 
of the case are not pertinent to the issue now under 
consideration, which simply involves the propriety of the 
creation of the overpayment.  The Board is not aware of any 
legal basis which would permit allowance of the veteran's 
claim.  Since the law and not the facts are dispositive in 
this case, his claims must be denied as lacking legal merit.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).


	(CONTINUED ON NEXT PAGE)

ORDER

The indebtedness based upon the overpayment of additional VA 
disability compensation benefits, in the amount of $1,031, 
was properly created.  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 
- 4 -


- 1 -


